Citation Nr: 0112081	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1947.  He died in June 1997, and the appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the appellant's claim in the 
context of the new law.  Nor has the appellant had an 
opportunity to prosecute her claim in that context.  
Consequently, in order to ensure the appellant due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
relevant records of treatment and/or autopsy in the 
possession of District Memorial Hospital, referred to in the 
veteran's death certificate, and any relevant records of 
treatment from Memorial Mission Hospital, referred to in a 
February 1997 discharge summary from the VA Medical Center 
(VAMC) in Asheville, North Carolina.  The action should also 
include arranging to have a physician review the veteran's 
claims folder for purposes of providing an opinion as to 
whether service-connected disability was a principal or 
contributory cause of the veteran's death.  38 C.F.R. 
§§ 3.312, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain copies of 
any relevant records of treatment and/or 
autopsy in the possession of District 
Memorial Hospital, referred to in the 
veteran's death certificate.  
Development should also include making 
reasonable efforts to obtain copies of 
any relevant records of treatment from 
Memorial Mission Hospital, referred to 
in a February 1997 discharge summary 
from the VAMC in Asheville, North 
Carolina.

2.  As part of the development required 
under the new law, the RO should arrange 
to have a physician review the veteran's 
claims folder for purposes of providing 
an opinion as to whether any service-
connected disability was a principal or 
contributory cause of the veteran's 
death.  After reviewing the claims 
folder, including any additional 
evidence obtained pursuant to paragraph 
1, above, the physician should provide 
an opinion as to the medical likelihood 
that service-connected disability, 
whether alone or together with some 
other condition, was the immediate or 
underlying cause of the veteran's death, 
or was etiologically related thereto.  
If it is the physician's opinion that 
service-related disability was not the 
immediate or underlying cause of death, 
and was not etiologically related to the 
immediate or underlying cause of death, 
the physician should provide an opinion 
as to the medical likelihood that 
service-connected disability otherwise 
contributed substantially or materially 
to the veteran's death, combined to 
cause death, or aided or lent assistance 
to the production of death.  The 
physician should also provide a medical 
opinion as to the medical probabilities 
that any terminal process, including 
heart disease, was attributable to the 
veteran's period of military service.  A 
complete rationale for all opinions 
should be provided.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
appellant's claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


